 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN SMITH, individually and on behalf            Case No. 1:21-cv-00376-AWI-EPG
      of other members of the general public
12    similarly situated,
13                       Plaintiff,                     ORDER GRANTING JOINT STIPULATION
                                                        RE FILING DEADLINE OF
14            v.                                        SUPPLEMENTAL MEMORANDUM OF
                                                        POINTS AND AUTHORITIES IN SUPPORT
15    GRUNDFOS PUMPS                                    OF MOTION FOR PRELIMINARY
      MANUFACTURING CORPORATION, et                     APPROVAL OF CLASS ACTION
16    al.,                                              SETTLEMENT
17                       Defendants.                    (ECF No. 10)
18

19
             On July 7, 2021, the parties filed a stipulation seeking to extend the July 9, 2021 deadline
20
     to file supplemental briefing in support of Plaintiff’s Motion for Preliminary Approval of Class
21
     Action and PAGA Settlement. (ECF No. 10.) The parties request an extension to September 10,
22
     2021.
23
             Having reviewed the stipulation, the Court will grant the parties’ request. However, no
24
     further extensions shall be granted absent a showing of good cause.
25
     ///
26
     ///
27
     ///
28
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that the deadline to file supplemental briefing in

 2   support of Plaintiff’s Motion for Preliminary Approval of Class Action and PAGA Settlement

 3   (ECF No. 5) is extended to September 10, 2021.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    July 8, 2021                             /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
